Citation Nr: 0020152
Decision Date: 06/13/00	Archive Date: 09/08/00


DOCKET NO.  93-27 334	)	DATE JUN 13, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for neck and low back injuries, the residuals of a shrapnel wound to the abdomen, the residuals of a shrapnel wound to the right leg, sclerosis of the feet, hypertension, a disability manifested by intolerance to the heat and sun, the residuals of a right ankle injury, bilateral hearing loss and tinnitus, allergies, a disorder manifested by memory loss, athletes foot, a chronic stomach disability, hemorrhoids, a respiratory disability, and the residuals of brain trauma.  

2.  Whether new and material evidence has been submitted to reopen the veterans claim for entitlement to service connection for anxiety neurosis.

3.  Entitlement to a compensable evaluation for post-traumatic stress disorder (PTSD) from September 3, 1991, to December 31, 1999.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1969 to December 1970.  

This matter comes before the Board of Veterans Appeals (Board) on appeal of rating decisions of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in January 1996, but was remanded for additional development.  The requested development has been completed, and the case has been returned to the Board for further appellate review.  

The issue of entitlement to a compensable evaluation for PTSD from September 3, 1991, to December 31, 1999, was originally stated as entitlement to a compensable evaluation for PTSD in the July 1996 remand decision.  Subsequent to this remand, entitlement to service connection for PTSD was severed, effective from January 1, 2000.  The veterans representative submitted a Notice of Disagreement with this decision in November 1999.  However, in December 1999 he requested that the Notice of Disagreement be withdrawn.  Therefore, only the issue of entitlement to a compensable evaluation from September 3, 1991, to December 31, 1999, is before the Board. 

The record indicates that entitlement to service connection for tinea pedis and respiratory infections claimed as due to Agent Orange exposure was denied in a February 1995 rating decision.  Entitlement to service connection for respiratory infections, claimed as due to Agent Orange exposure, was again denied in a July 1999 rating decision.  The veteran has not submitted a Notice of Disagreement with these decisions, and they are not on appeal before the Board.  Therefore, the Board will consider the veterans claims for entitlement to service connection for tinea pedis and respiratory infections on direct basis, but will not consider entitlement to service connection for these disabilities on the basis of being due to Agent Orange exposure.  


FINDINGS OF FACT

1.  The claim for service connection for residuals of shrapnel wounds to the abdomen and the right leg is plausible.  

2.  There is no competent medical nexus evidence linking any current cervical and lumbosacral spine pathology to the veterans military service, including any injuries during service.  

3.  The service medical records (SMRs) and the postservice clinical records are negative for a diagnosis of sclerosis of the feet.  

4.  The SMRs are negative for evidence of hypertension, and the veteran has not submitted competent evidence of a nexus between his current hypertension and active service.  

5.  The SMRs are negative for evidence of a disability manifested by intolerance to the heat and sun, and the veteran has not submitted competent evidence of a nexus between his claimed disability and active service.  

6.  Chronic right ankle disability was first manifested in service.  

7.  The veteran has not submitted competent evidence of the current existence of hearing loss as defined by VA regulation.  

8.  Tinnitus is the result of acoustic trauma during active service.  

9.  The SMRs are negative for evidence of allergies; the veteran has not competent submitted evidence of a nexus between his current allergies and active service.  

10.  The SMRs do not contain any evidence of a disability manifested by memory loss subsequent to the entrance examination; the veteran has not submitted competent evidence of a current diagnosis of a disability manifested by memory loss.  

11.  The SMRs are negative for evidence of athletes foot; the veteran has not submitted competent evidence of a nexus between his current athletes foot and active service.  

12.  The SMRs are negative for evidence of a stomach disability; the veteran has not submitted competent evidence of a nexus between his current stomach disability and active service.  

13.  The SMRs are negative for evidence of hemorrhoids; the veteran has not submitted competent evidence of a nexus between his current hemorrhoids and active service.  

14.  The SMRs are negative for evidence of a respiratory disability; the veteran has not submitted competent evidence of a current diagnosis of a respiratory disability.

15.  The veteran has not submitted competent evidence to show a current diagnosis of a disability as a residual of brain trauma.  

16.  Entitlement to service connection for anxiety neurosis was denied in an August 1985 rating decision; the veteran did not submit a Notice of Disagreement with this decision. 

17.  Material received since August 1985 includes evidence that not on file in August 1985, and which bears directly on the issue of entitlement to service connection for anxiety neurosis.  

18.  The veteran has not submitted evidence of a psychiatric disability during active service, and he has not submitted competent evidence of a nexus between his current psychiatric disability and active service.  

19.  Neither the pre- nor the post- amendment version of the criteria for rating PTSD is more favorable to the veteran. 

20.  Prior to November 7, 1996, the veterans PTSD was not productive of symptoms severe enough to interfere with occupational and social functioning; his symptoms were not shown to cause impairment of working ability.  

21.  From November 7, 1996 through December 31, 1999, the veteran did not require continuous medication and the PTSD did not interfere with occupational or social functioning.  


CONCLUSIONS OF LAW

1.  The claims for service connection for shrapnel wounds to the abdomen and right leg are well grounded.  38 U.S.C.A. § 5107(b) (West 1991). 

2.  The veteran has not submitted evidence of a well grounded claim for entitlement to service connection for neck and low back injuries, sclerosis of the feet, hypertension, a disability manifested by intolerance to the heat and sun, hearing loss, allergies, a disability manifested by memory loss, athletes foot, a chronic stomach disability, hemorrhoids, a respiratory disability or residuals of brain trauma.  38 U.S.C.A. § 5107 (West 1991). 

3.  Chronic right ankle disability was incurred due to active service.  38 U.S.C.A. § 1110, 1154(b), 5107 (West 1991); 38 C.F.R. § 3.304(d) (1999).

4.  Tinnitus was incurred due to active service.  38 U.S.C.A. § 1110, 1154(b), 5107 (West 1991); 38 C.F.R. § 3.304(d) (1999).  

5.  The August 1985 rating decision which denied entitlement to service connection for anxiety neurosis is final; the evidence received since August 1985 is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.105(a), 3.165(a) (1999).  

6.  The veteran has not submitted evidence of a well grounded claim for entitlement to service connection for anxiety neurosis.  38 U.S.C.A. § 5107 (West 1991). 

7.  The criteria for rating PTSD prior to November 7, 1996, are neither more nor less favorable to the veteran than the criteria for rating PTSD from November 7, 1996.  VAOPGCPREC 3- 2000.

8.  The criteria for a compensable evaluation for PTSD prior to November 7, 1996 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 9411 (1996). 

9.  The criteria for a compensable evaluation for PTSD from November 7, 1996, through December 31, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.126, 4.130, Code 9411 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran contends that he has developed a number of disabilities as a result of active service.  He notes that he had concussions prior to entering active service, but argues that the residuals from his injuries were aggravated by active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If hypertension, arthritis, peptic ulcer disease or organic diseases of the nervous system such as hearing loss become manifest to a degree of 10 percent within one year of separation from active service, they are presumed to have been incurred during active service, even though there is no evidence of these disabilities during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

A person who submits a claim for benefits under a law administered by the Secretary shall have the burden of submitting evidence sufficient to justify a belief by a fair and impartial individual that the claim is well grounded.  38 U.S.C.A. § 5107.  A well grounded claim is a plausible claim, one which is meritorious on its own or capable of substantiation.  The claim does not need to be conclusive, but only possible in order to be well grounded.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the burden of submitting evidence to show that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In order for there to be a well grounded claim for service connection, there must be evidence of incurrence or aggravation of a disease or injury during service, competent evidence that the veteran currently has the claimed disability, and evidence of a nexus between the inservice disease or injury and the current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in service or within the applicable presumption period, and present manifestations of the same disease are required to show chronicity.  In order to show continuity of symptomatology, there must be medical evidence of a current disability, evidence that the condition was noted in service or the presumption period, evidence of post-service continuity of symptomatology, and medical, or in some circumstances, lay evidence of a nexus between the current disability and the post-service symptomatology.  A claim that fails to demonstrate this evidence of either chronicity or continuity may not be well grounded.  Savage v. Gober, 10 Vet. App. 488 (1997).

The veterans DD 214 shows that his military occupation specialty was light weapons infantryman.  His unit was the 1st Battalion of the 327th Infantry.  He was stationed in Vietnam from May 1970 to December 1970.  He did not receive the Combat Infantrymans Badge, the Purple Heart, or any other award that would indicate he participated in combat.

In April 1999, USASCRUR confirmed enemy activity in the vicinity of the veterans unit when he was in Vietnam.  Supporting documents show that his unit exchanged fire with the enemy.  Therefore, resolving all reasonable doubt in favor of the veteran, the Board finds that application of 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) is appropriate.  

38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) provides that in the case of any veteran who engaged in combat, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full

In Collette v. Brown, 82 F.3d, 389 (Fed.Cir. 1996), it was indicated that this law implied a three part test for its application.  First, it must be determined whether the veteran has offered satisfactory lay or other evidence of service incurrence or aggravation of his claimed injury or disease.  Second, the evidence must be consistent with the circumstances, conditions, or hardships of service.  If these first two conditions are met, then there is a factual presumption that the injury is service connected, but this presumption is rebuttable by clear and convincing evidence to the contrary.  Ibid, p. 393.  

Collette did not obviate the other requirements set forth in Caluza, supra (i.e., current disability and medical nexus); rather, the first sentence of section 1154(b) relates only to incurrence -- that is, "what happened [in service]" (Caluza, 7 Vet. App. at 507).  See Wade v. West, 11 Vet. App. 302, 305 (1998) ("we hold again today, that a combat veteran who has successfully established the in- service occurrence or aggravation of an injury pursuant to [section] 1154(b) and Collette, must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability[,] as required by Caluza"); Velez, 11 Vet. App. at 154; Turpen v. Gober, 10 Vet. App. 536, 539 (1997) (citing Caluza, supra, and Libertine, infra); Brock v. Brown, 10 Vet. App. 155, 162 (1997) ("reduced evidentiary burden provided for combat veterans by 38 U.S.C. § 1154(b) relate[s] only to the question of service incurrence, 'that is, what happened then--not the questions of either current disability or nexus to service, as to both of which competent medical evidence is generally required'") (quoting Caluza, supra)); Cohen (Douglas) v. Brown, 10 Vet. App. 128, 137 (1997); Libertine v. Brown, 9 Vet. App. 521, 524-25 (1996) (assuming the Court in Collette intended to supplement Caluza's medical-nexus analysis, rather than obviate it, and reaffirming that Caluza analysis), appeal dismissed for lack of jurisdiction, 132 F.3d 50 (1997) (table).  Our opinion in Wade reemphasized: 

"Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service[ ]connected [;] . . . [it] does, however, considerably lighten the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service." 

Wade, 11 Vet. App. at 304 (quoting Collette, 82 F.3d at 392).  

Because section 1154(b) does not obviate the other two Caluza requirements, a combat veteran who uses lay testimony to show incurrence or aggravation must nevertheless generally proffer medical evidence to establish a current disability and its nexus to service because "lay persons are not competent to offer medical opinions".  Grottveit, 5 Vet. App. at 93; see also Meyer v. Brown, 9 Vet. App. 425, 429 (1996); Grivois, 6 Vet. App. at 140; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As to the use of continuity of symptomatology under § 3.303(b) to show service connection, however, lay testimony may be used to show continuity of symptomatology, as well as to show a nexus between the continuity of symptomatology and present disability when "such a relationship is one as to which a lay person's observation is competent".  Savage, 10 Vet. App. at 497 (citations omitted).  

Neck and Spine

The examination for service entrance was negative for disability of the neck or spine but in an adjunct medical history questionnaire he reported having or having had back trouble.  It was noted that he had had occasional pain and had had one back sprain in the past.  In January 1970 he had some soreness of the back and joints.  In separation examination in December 1970, the neck and spine were normal.

In an August 1983 statement the veteran reported that since service in Vietnam he had had pains from his neck to his waist which had gotten worse each year.  

A VA outpatient treatment (VAOPT) record of October 1984 reflects that the veterans complaints included neck pain.  A discharge summary of VA hospitalization of December 1984 and January 1985 reflects that he had received workmans compensation for an October 1983 back injury until January or February of 1984.  He complained of tightness and pain in his neck.  He related his neck stiffness to bull-riding prior to going to Vietnam.  On examination there was no observable neck pathology.  

On general medical VA examination in July 1985 the veteran complained of back and neck pain.  On VA psychiatric examination at that time he reported having injured his back when he jumped from a helicopter during service and he reported that he had sought treatment from a chiropractor for neck and back pain, which the veteran attributed to tight muscles.  The discharge summary of VA hospitalization in May 1987 reflects that a nontender but indurated node on the right side of his neck was excised and VA hospitalization in August and September 1987 reflects that while he had no overt delusions, his somatic preoccupation bordered on the delusional.  A May 1989 VAOPT reflects that he had problems with his neck in the form of disc problems and had a history of back problems.  The assessment was degenerative joint disease (DJD) of the cervical spine.  A VAOPT of January 1990 reflects that he had a recurrent mass or tumor on the right side of his neck.  

In July 1990 the veteran first claimed service connection for neck and back injuries which had reportedly occurred in 1970.  

In a December 1991 statement the veteran reported that in Vietnam he had hurt his back jumping out of a helicopter and after unsuccessful VA treatment he had had a computerized tomogram performed by a local specialist which had revealed a ruptured disc for which he had had surgery.  On VA neurology examination in May 1992 it was stated that he had chronic cervical neck discomfort which might be precipitating pain.  Cervical spine X-rays in May 1992 revealed narrowing and almost obliteration of the C6-7 interspace which could be post-traumatic.  Lumbosacral X-rays in August 1992 revealed spina bifida occulta at S1 but no other abnormalities and no significant arthritic changes but a September 1992 abdominal X-ray revealed minor levoscoliosis of the lumbar spine.  

A July 1994 VAOPT record reflects a history of cervical spine fusion for a ruptured disc.  In a statement received in August 1994 the veteran reported having injured his neck in a fall while on night patrol in Vietnam.  VA X-rays in October 1996 revealed congenital fusion at C6-7, anteriorly, and no lumbosacral abnormality.  In February 1997 it was noted that he had had cervical spine surgery for a herniated nucleus pulposus (HNP) in 1983 and had had an HNP of the lumbar spine in 1987.  A July 1998 VA clinical record indicates that lumbosacral X-rays revealed no acute findings and cervical spine X-rays in May 1999 revealed status post fusion at C6-7.  

While the veteran has at one time attributed his cervical spine pathology to preservice bull-riding, and the medical history questionnaire at service entrance noted a preservice low back sprain with occasional pain, chronic neck and low back pathology was not shown to exist at service entrance.  His single complained of low back pain during service does not establish that he had a chronic low back disorder during service, in view of the fact that the spine was clinically normal at service separation.  The SMRs are negative for cervical spine pathology.  

There is evidence of current cervical and lumbosacral spinal pathology, although it is unclear from the clinical evidence that the veteran has an acquired lumbosacral spine disorder.  In any event, assuming, without conceding, that he has an acquired lumbosacral disorder, there is no competent medical evidence linking any such disorder to his military service, including the back sprain or any other injury alleged to have been sustained in service.  Similarly for the cervical spine claim, there is no competent medical evidence linking current cervical spine disorder to service, to include any injury alleged to have been incurred in service.  Moreover, the veteran has not even alleged that there exists any such competent medical nexus evidence.  Accordingly, these claims are not well grounded.  

Shrapnel Wounds

Although the veteran contends that he sustained inservice shrapnel wounds to his right leg and to his abdomen leg as a result of rocket fire, the SMRs are negative for such injuries and the personnel records do not show that he was awarded the Purple Heart. 

In a June 1972 statement, the veteran indicated that he had sustained an injury to his right foot and ankle as a result of a shell explosion which he believed had been fired by a U.S. aircraft; he made no reference to a shrapnel wound to the abdomen.  He referred to shrapnel wounds in a statement in March 1982 and on VA psychiatric examination in July 1985 the veteran reported having sustained some rather minor shrapnel fragment wounds that were removed by a medic.  He submitted his claim for service connection for abdomen and right leg shrapnel wounds in July 1990. 

On VA examination for shrapnel wounds in May 1992, the veteran stated that he sustained a shrapnel wound in Vietnam to the left side of his abdomen which penetrated the skin and subcutaneous tissues and muscle, but did not penetrate into the peritoneal area.  He reported that the shrapnel fragments were removed, and that while there was vague tenderness over the scar, there were no residual functional problems.  He also reported shrapnel wounds to the anterior aspect of the right leg at about the middle third, and to the medial aspect of the middle third of the thigh.  He said that the wounds were painful, but that the shrapnel had again only entered the skin and subcutaneous tissues.  Most were removed, although a few had worked their way out through the skin.  There was no functional abnormality.  

On examination, there was an incision about three inches from the umbilicus in the left wall of the abdomen.  This was well healed with no tenderness.  There was no functional abnormality.  There had been no penetration of the peritoneal cavity.  The right lower extremity had two one centimeter scars on the anterior aspect of the middle third of the right leg where shrapnel had been removed.  There was no tenderness, and no functional abnormality.  The diagnoses included shrapnel wound to the middle third of the anterior aspect of the right leg, well healed, asymptomatic; additional shrapnel wounds to the middle third of the medial aspect of the right thigh, well healed with no functional abnormality; and a shrapnel wound to the left lower quadrant of the abdomen that was well healed with no functional abnormality or tenderness.  

On VA examination in May 1999, the veteran gave a history of being hit by a mortar fragment while in combat with injury to the left, not the right, leg as well as the abdomen (emphasis added).  On examination, the abdomen had a two-inch transverse scar in the left lower quadrant, which was not tender to palpation or deep pressure.  He also had scars over the lower and middle left leg.  The diagnoses were shell fragment wound of the left leg and two inch scar on the left lower quadrant of the abdomen, asymptomatic.  

The veteran states that he sustained shell fragment wounds to the abdomen and right leg during combat with the enemy.  His assertions are accepted as true for the purpose of deciding whether his claim is well grounded.  The record also contains medical evidence of the existence of residuals of these injuries, namely, scars over the middle third of the anterior aspect of the right leg, over the middle third of the medial aspect of the right thigh, and over the left lower quadrant of the abdomen.  Finally, there is medical opinion linking the scars to the alleged in- service injury.  

The Board considers that this aforementioned evidence well grounds the claim.  The merits of the claim will be discussed in the remand appended to this decision.

Sclerosis of the Feet

The SMRs are negative for evidence of sclerosis of the feet.  The December 1970 discharge examination is negative for sclerosis.  This examination noted that the veteran had pain over the right malleolus area of the right foot, but this was attributed to the residuals of a sprain.  

The postservice clinical records are also negative for a diagnosis of sclerosis of the feet.  The July 1985 VA examination, the VA examinations conducted in May 1992 and June 1992, which included a neurological examination and an examination of the feet, and the May 1999 VA examination are all silent for sclerosis of the feet.  

The Board finds that the veteran has not submitted evidence of a well grounded claim for entitlement to service connection for sclerosis of the feet.  There is no evidence to show that the veteran has or has ever had this disability.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

Hypertension

The SMRs are negative for a diagnosis or evidence of hypertension and the veterans blood pressure reading at the December 1970 discharge examination was 114/78.  

October 1984 VA treatment records state that the veterans blood pressure was up and down.  However, the initial diagnosis of hypertension is contained in the report of the July 1985 VA examination.  The examiner stated that the veterans blood pressure in the right arm was 150/110.  Additional readings revealed pressures of 120/94, and 130/100.  The examiner stated that the veteran had labile hypertension, possibly associated with his nervous condition.  

June 1990 VA treatment records show that the veterans blood pressure was 146/110.  The diagnosis was uncontrolled hypertension.  February 1992 records note a blood pressure of 148/108, and contain a diagnosis of hypertension.  May 1992 records state that the veterans blood pressure was up, and that he was taking his medication.  

The May 1992 VA neurology examination report notes that the veteran has a history of hypertension.  On examination, his blood pressure was 169/111.  

May 1992 VA treatment records show that the veteran was seen for increased blood pressure.  The assessment was increased blood pressure, probably secondary to allergy medications.

VA treatment records from May 1994 contain a diagnosis of hypertension, as do records from September 1994.  November 1996 records also contain a diagnosis of mild hypertension.  

The veteran has not submitted evidence of a well grounded claim for entitlement to service connection for hypertension.  The SMRs are negative for evidence of hypertension or high blood pressure readings.  The veteran has not submitted any lay statements, contentions, or evidence other that than his opinion to show that this disability was incurred during service.  The veteran is not a physician, and he is not qualified to express a medical opinion as to such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  There is also no evidence of hypertension within the one-year presumptive period following discharge from active service.  The evidence shows that the initial diagnosis of hypertension was in July 1985, more than 14 years after the veterans discharge from active service.  He has not submitted any medical evidence that would tend to establish a relationship between his current hypertension and active service.  Therefore, as the veteran has not submitted evidence of hypertension during active service, or evidence of a nexus between his current hypertension and active service, his claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Heat and Sun Intolerance

The veteran has not submitted a well grounded claim for entitlement to service connection for a disability manifested by intolerance to the heat and sun.  The SMRs are completely negative for such a disability.  The post service clinical records show that the veteran first complained of heat intolerance in December 1984.  However, the veteran has submitted conflicting accounts as to the etiology of his claimed disability.  His December 1991 statement indicates that he began to have intolerance after his return from Vietnam.  However, at the June 1992 VA examination, he stated that his disability did not begin until 1985.  The examiner rendered a diagnosis of heat intolerance, but did not relate this disability to active service.  The remainder of the postservice clinical records are negative for a diagnosis of a disability manifested by intolerance to the heat and sun, and for a medical opinion relating these complaints to active service.  The Board finds that as the veteran has not submitted evidence of a nexus between his claimed disability and active service, his claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Right Ankle Injury

The SMRs show that the veterans December 1970 discharge examination contained complaints of pain with inversion of the right foot.  The pain was over the lateral malleolus.  The summary of defects and diagnoses included a sprain over the right ankle with residual pain.  

The postservice clinical records include the report of a July 1985 VA examination.  The veterans musculoskeletal system was normal.  

The veteran underwent an additional VA orthopedic examination in May 1992.  He gave a history of a severe sprain of the lateral aspect of the ankle during service.  Currently, the veteran stated that he would develop discomfort in his right ankle, particularly with weather changes.  This did not require him to take daily medications, or to wear any specific orthopedic devices.  He had no specific symptoms of instability.  On examination, the right ankle had what appeared to be lateral instability.  The examiner could not sublux the ankle, but was unable to palpate any of the fibulocalcaneal ligament.  The veteran was able to dorsiflex the ankle to 5 degrees and plantar flex to 40 degrees.  The medial side appeared normal.  The diagnostic impression was history of sprain of the lateral aspect of the ankle with apparent lateral ankle instability.  An X-ray study of the ankle conducted at this time was normal.  

The Board finds that the veteran has submitted evidence of a well grounded claim for entitlement to service connection for the residuals of a right ankle injury.  The December 1970 discharge examination includes a diagnosis of right ankle sprain.  The May 1992 VA examination contains a diagnostic impression of history of sprain of the lateral aspect of the ankle with apparent lateral instability.  Therefore, as the veteran has submitted evidence of a right ankle injury in service, a current right ankle disability, and a nexus between his current disability and active service, his claim is well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service medical records show that the veteran sustained a right ankle sprain.  The postservice medical records show that he has apparent lateral instability of the ankle that is linked by medical opinion to the in-service injury.  With application of the benefit of the doubt, the Board finds that service connection for right ankle disability is warranted.  

Hearing Loss and Tinnitus

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established unless hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The SMRs are completely negative for evidence of hearing loss or tinnitus, except that in a medical history questionnaire at service entrance the veteran reported having had tinnitus.  His hearing was noted to be 15/15 bilaterally for whispered voice.  VA treatment records dated July 1984 show that the veteran complained of ringing and popping in his ears. 

At a VA neurological examination conducted in May 1992, the veteran stated that during service he was standing next to someone who shot a gun close to his right ear.  He stated that he felt this for three or four days, and had excessive ringing in his ears.  The veteran also reported standing near the place where a loud explosion occurred, and experiencing chronic tinnitus afterwards.  Currently, the veteran reported chronic tinnitus, but denied any significant hearing loss.  

The veteran was afforded a VA audiological examination in June 1992.  The auditory thresholds for the right ear were 15, 15, 25, 35, and 30 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The left ear had auditory thresholds of 15, 15, 20, 30, and 35 decibels at these same frequencies.  The right ear had speech recognition of 96 percent, and the left ear had speech recognition of 98 percent.  The veteran reported intermittent tinnitus.  

A VA examination of the ear was also conducted in June 1992.  The veteran stated that a gun was fired very close to him in Vietnam and that on another occasion, an artillery piece was fired directly over his head.  Finally, he notes that he was close to mortar round explosions on another occasion.  He stated that he had ringing in his ears when he returned from Vietnam.  On examination, the veterans subjective complaints included ringing in his ears.  The diagnoses included normal ears by physical examination, and tinnitus, subjective, intermittent.  

VA treatment records from February 1997 note that the veteran continued to complain of bilateral tinnitus.  

The Board finds that the veteran has not submitted evidence of a well grounded claim for entitlement to service connection for hearing loss.  The SMRs are completely negative for evidence of hearing loss.  The only post service evidence of hearing loss is the report of the June 1992 VA examination.  This examination did not establish the existence of hearing loss disability as defined by 38 C.F.R. § 3.385.  Because the evidence does not show the existence of hearing loss disability, his claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

With respect to the tinnitus claim, the Board finds that the evidence supports a finding of service connection.  The Board previously found that the veteran participated in combat with the enemy.  Therefore, his contentions pertaining to his exposure to gun and artillery fire during service constitute satisfactory lay evidence of in- service acoustic trauma because they are consistent with the circumstances, conditions, and hardships of service.  The medical evidence shows that he suffers from intermittent tinnitus.  It is well accepted that tinnitus results from acoustic trauma.  Notwithstanding the fact that he reported tinnitus prior to service, the Board finds the evidence to be in relative equipoise as to whether his current disorder is related to service.  With application of the benefit of the doubt rule, entitlement to service connection for tinnitus is merited.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 3.304(d).  

Allergies

The Board finds that the veteran has not submitted evidence of a well grounded claim for entitlement to service connection for allergies.  The SMRs are negative for this disability.  The initial evidence of treatment for allergies is from December 1984, nearly 14 years after the veterans discharge from service.  The remainder of the VA treatment records continue to show occasional treatment for allergies, including injections.  However, these records do not contain a single medical opinion relating the veterans allergies to active service.  The Board recognizes the veterans belief that his allergies are the result of active service, but he is not a doctor, and is not qualified to express such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, without evidence of allergies during active service or until many years after discharge from service, and without evidence of a nexus between the veterans current allergies and service, the veterans claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Memory Loss

The veteran has not submitted evidence of a well grounded claim for entitlement to service connection for a disability manifested by memory loss.  The veteran answered yes to a history of loss of memory or amnesia on the February 1969 Report of Medical History obtained on entrance into active service.  However, the remaining SMRs are negative for any memory loss and the postservice clinical records are similarly negative.  A May 1992 VA psychiatric examination stated that the veterans memory was good for recent and remote events, and the veteran has not submitted evidence of a current diagnosis of a disability manifested by memory loss.  Therefore, as there is no evidence of a disability during service, and no evidence of a current disability, the veterans claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Athletes Foot

The Board finds that the veteran has not submitted evidence of a well grounded claim for entitlement to service connection for athletes foot.  The post service medical records first contain a diagnosis of tinea pedis in June 1992, more than 22 years after the veterans discharge from service.  However, the veteran has not submitted competent medical evidence to show that this disability is related to active service.  The SMRs are completely negative for evidence of athletes foot.  The June 1992 VA examination does note a history of athletes foot since active service.  However, this history was apparently provided by the veteran, as there is no other source contained in the claims folder.  Bare transcription of lay history is not transformed into competent medical evidence, as is required to make the veterans claim well grounded, merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The June 1992 examiner did not express an opinion explicitly relating the veterans tinea pedis to active service, and such a relationship may not be implied from the history supplied by the veteran.  Therefore, as there is no evidence of the claimed disability during service, and no evidence of a nexus between the current disability and active service, the veterans claim for entitlement to service connection for athletes foot is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Chronic Stomach Disability and Hemorrhoids

The SMRs are negative for evidence of a stomach disorder or hemorrhoids.  January 1970 records show that the veteran was seen for several symptoms, including some diarrhea that was not serious.  The December 1970 discharge examination did not contain a diagnosis of a chronic stomach disability.  The examination of the abdomen and viscera and the anus and rectum conducted at that time were normal.  

VA hospital records dated from December 1984 to January 1985 show that the veteran had one small hemorrhoid.  The rectal examination was normal. 

The postservice clinical records include VA treatment records from February 1985.  These records show that the veteran was unable to sleep due to abdominal discomfort and diarrhea.  The assessment was a questionable side effect from medication.  

The veteran was afforded a VA examination in June 1985.  He complained of diarrhea, gas, and nausea.  The digestive system was found to be normal.  

Private medical records from January 1987 indicate that the veteran underwent a flexible sigmoidoscopy, and an esophagogastroduodenoscopy.  He complained of loose bowel movements and frequent episodes of abdominal discomfort for the past 16 to 18 years.  He noted some blood on bowel movements.  The assessment of the sigmoidoscopy included internal hemorrhoids with erosions, which presumably represented the bleeding site, and no evidence of inflammatory or neoplastic change.  However, the assessment following the esophagogastroduodenoscopy was erosive duodenitis, linear erythema in the distal esophagus suggestive of Barrettes esophagus, rule out esophagitis, and small hiatal hernia.

VA hospital records from May 1987 include a diagnosis of chronic indigestion.  This occurred particularly at night, and was of an acid reflux type.  He had been afforded a lower gastrointestinal endoscopy, and placed on medication.  The veteran had been told that some inflammation was present.  May 1987 VA treatment records include a diagnosis of rule out peptic ulcer.  

VA treatment records from January 1990 note occasional hemorrhoid bleeding.  

The June 1992 VA examination stated that the veteran did not have a history of peptic ulcer disease.  The examination was negative for a stomach disability and for hemorrhoids.  

The veteran was afforded a barium enema and an X-ray study of the colon in September 1992.  The impression was that the colon was within normal limits.  

VA treatment records from January 1995 show that the veteran was seen with complaints of epigastric pain for the previous eight days.  The assessment was gastritis versus peptic ulcer disease.

An X-ray study of the abdomen was conducted in November 1998 to rule out obstruction.  There were some air and fluid levels within the small bowel, but the examination was otherwise unremarkable.  

The Board finds that the veteran has not submitted evidence of a well grounded claim for entitlement to service connection for a chronic stomach disability.  The record indicates that the veteran began to receive treatment for digestive complaints around 1984.  However, there is no evidence of a chronic stomach disability during active service, and no evidence of a nexus between the veterans current disability and active service.  The first diagnosis of a stomach disability was not made until 1987.  The January 1987 records note that the veteran had a 16 to 18 year history of stomach complaints.  However, the record clearly notes that this history was obtained from the veteran, and it has not been confirmed by the remaining medical records.  Moreover, the veteran has not submitted any competent medical opinion to show that his current stomach disability is related to active service.  The Board recognizes the veterans sincere belief that his stomach disability began during service, but he is not a doctor, and is not qualified to express this opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, without evidence of a stomach disability during service, and without evidence of a nexus between his current stomach disability and active service, the veterans claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Similarly, although the evidence shows that a hemorrhoid was first noted in December 1984, the veteran has not submitted evidence of a hemorrhoid during service, or of a nexus between his current disability and active service.  The examination conducted at discharge was negative for hemorrhoids, and there is no competent medical opinion to relate his current disability to service.  Therefore the veterans claim for service connection for hemorrhoids is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Respiratory Disability

The SMRs are negative for evidence of a chronic respiratory disability.  They indicate that the veteran was treated for an upper respiratory infection in July 1969.  He had a cold with a cough in December 1969.  He was seen for complaints of coughing in January 1970.  However, the SMRs are negative for evidence or a diagnosis of a chronic respiratory disability.  The December 1970 discharge examination stated that the lungs and chest were normal.  An X-ray study of the chest conducted at this time was also normal.  

The existence of a current chronic respiratory disability is not demonstrated by the postservice clinical records.  VA treatment records show that the veteran was seen for complaints of shortness of breath in May 1983.  The assessment was an upper respiratory infection.  VA hospital records from December 1984 to January 1985 indicate that the veteran complained of shortness of breath in heat or humidity.  A chest X-ray was normal.  In addition, the July 1985 VA examination and X-ray study was normal, as were X-ray studies conducted in January 1990, January 1998, November 1998, and May 1999, and a VA examination conducted in June 1992.  Therefore, as the veteran has not submitted evidence of a chronic respiratory disability in service, or medical evidence of a diagnosis of a current chronic respiratory disability, his claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Residuals of Brain Trauma

The SMRs show that the veteran reported a history of two concussions on the Report of Medical History obtained in February 1969 upon entrance into active service.  However, the remainder of the SMRs are negative for any complaints or diagnoses that were related by examiners to head injury, concussions, or brain trauma.  The December 1970 discharge examination stated that the examination of the head was normal, as were the neurologic and psychiatric examinations.  

On VA neurological examination in June 1992 the veteran alleged a disability related to what he described as a brain injury in Vietnam.  He described three different incidents he believed led to this disability.  The first incident was when someone fired a gun very close to his right ear.  The second incident was when he fell and hit his head while on maneuvers in Vietnam.  He did not black out, but had problems standing, nausea, and a strange feeling for several days afterwards.  Thirdly, on one occasion he was underneath a large weapon when it was fired.  He denied any history to suggest loss of consciousness or seizure.  He reported chronic dizziness with rapid position changes.  The examiner stated that the veteran had chronic headaches, but that these were most likely musculoskeletal headaches related to stress and tension.  The dizziness was consistent with a chronic labyrinthine dysfunction brought out during periods of stress and anxiety.  The neurological examination was negative.  The remainder of the SMRs are also negative for a diagnosis of a disability as a residual of brain trauma.  

The Board finds that the veteran has not submitted evidence of a well grounded claim for entitlement to service connection for a brain trauma.  The SMRs show that he sustained two concussions prior to entering active service, but do not show any form of head injury during service.  Moreover, even if it were conceded that he did, in fact, sustain the brain traumas alleged, the claim would not be well grounded because there is no medical evidence showing any residual disability.  Because the evidence does not include a current diagnosis of the veterans alleged disability, his claim is not well grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

 II. New and Material Evidence

The veteran contends that he developed anxiety neurosis as a result of active service.  Service connection for anxiety neurosis was denied in an unappealed August 1985 rating decision.  Therefore, the August 1985 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim which has previously been denied, then the claim can be reopened and reviewed.  38 U.S.C.A. § 5108. New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 (1993). 

With regard to petitions to reopen previously and finally disallowed claims, VA must conduct a three-part analysis.  First, it must be determined whether the evidence submitted is new and material under 38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is new and material immediately upon reopening it must determine whether the claim is well grounded, based upon all of the evidence, presuming its credibility.  Third, if the claim is well grounded, the VA is to proceed to the merits, but only after ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  Even assuming that newly presented evidence is material, a reopened claim will be denied if the record as a whole does not contain competent evidence of a required element of a well-grounded claim.  Winters, 12 Vet. App. 203 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The evidence considered by the August 1985 rating decision included the veterans SMRs, VA treatment records dated from 1983 to 1985, and the report of a July 1985 VA psychiatric examination.  The SMRs are entirely negative for evidence of a psychiatric disability.  The December 1970 discharge examination indicated that the psychiatric examination was normal.  

VA hospital records from December 1984 to January 1985 indicate that the veteran complained of being unable to function.  Psychological testing showed a significant increase in symptoms since 1982.  His thinking was more private and disordered, and related to his reported increase in interpersonal difficulties.  He also showed some increase in depressive feelings, along with a tendency to obsess over feeling of inadequacy.  The diagnoses included depressive neurosis, with marked somatization, with paranoid trends.  The prognosis was fair to good.  

The July 1985 VA psychiatric examination noted that the veteran had served on active duty, including one year in Vietnam.  He stated that his biggest problems over the years had been with his nerves.  He indicated that he was nervous and tense even while on active duty, but after discharge decided to tough it out.  He stated that he saw a psychiatrist three or four years after discharge from service.  On examination, the veteran demonstrated some anxiety and restlessness.  The diagnosis was generalized anxiety disorder.  

The August 1985 rating decision denied the veterans claim on the basis that there was no evidence in the SMRs to indicate any treatment, diagnosis, or complaint of a nervous condition of any type.  

The evidence received since the August 1985 rating decision includes a VA hospital report dated from August 1987 to September 1987.  The veteran believed that he had a marked change in his personality since serving in Vietnam.  The diagnoses included somatization disorder with depression, and schizoid personality.  January 1990 VA treatment records include a diagnosis of anxiety.  VA treatment records from June 1990 reflect diagnoses of somatization disorder with depression, and a schizoid personality.  

On VA psychiatric examination in June 1992 it was noted that the veteran had served in Vietnam.  He described a number of significant combat situations.  He stated that he had been very anxious since active service.  Following examination, the diagnoses were PTSD, and personality disorder, mixed type, suspected. 

March 1993 VA treatment records show that the veteran was seen for multiple somatic complaints.  He appeared anxious.  The assessment was chronic anxiety, and history of a somatic disorder.  VA treatment records from July 1993 show a history of chronic anxiety.  September 1994 records also include a history of chronic anxiety.  

The evidence received since August 1985 includes many additional diagnoses of an anxiety disorder.  Furthermore, the VA hospital records from August 1987 to September 1987 contains the veterans statement that there had been a change in his personality since his return from service.  The Board finds that this evidence is new, in that it was not considered by the August 1985 rating decision.  Furthermore, it is material, in that it suggests a relationship between the veterans anxiety disorder and active service.  Therefore, the veterans claim is reopened.  

The Board must now determine, based on all the evidence of record, whether or not the veteran has submitted a well grounded claim for entitlement to service connection for anxiety neurosis.  After careful review of the veterans contentions and the entire claims folder, the Board finds that the veterans claim is not well grounded.  The evidence contains numerous diagnoses of anxiety from 1985 to the present.  However, the SMRs are completely negative for evidence of a psychiatric disability, and he first reported seeking treatment for his complaints three or four years after discharge.  Furthermore, none of the post service medical records contains a competent medical opinion that relates the veterans current anxiety disorder to active service.  The July 1985 VA examination reflects the veterans belief that his current disability initiated during service, and the VA hospital records from 1987 show that the veteran believed his personality had changed since discharge.  

Developmental defects, such as personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (1999). 

Furthermore, the veteran is not a psychiatrist or a psychologist, and is not competent to express an opinion stating that his current disability is the same disability he states he experienced during service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, as there is no evidence of an anxiety neurosis during service, and no evidence of a nexus between the veterans current disability and active service, the veterans claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As the veterans claim for service connection for anxiety neurosis is not well grounded, no further development or analysis of this claim is required.  38 U.S.C.A. § 5107 (West 1991). 

III. Increased Rating

The veteran contends that he is entitled to a compensable evaluation for PTSD for the period from September 3, 1991, to December 31, 1999.  

The record shows that entitlement to service connection for PTSD was established in a November 1992 rating decision and a noncompensable rating assigned from September 3, 1991.  The current appeal stems from that rating action.  An October 1999 rating decision severed service connection for PTSD, effective from January 1, 2000.  Because the issue of a compensable rating had been in appeal status prior to the severance, the issue of entitlement to a compensable evaluation for PTSD for the period from September 3, 1991, through December 31, 1999, remains on appeal to the Board.  

Initially, the Board finds that the veterans claim is well-grounded within the meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased disability is sufficient to establish a well-grounded claim seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also satisfied that all relevant facts have been properly developed to their full extent and that the VA has met its duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the issue of entitlement to a compensable evaluation for PTSD involves the veterans dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  There is a distinction between a veterans disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the veteran disagrees with the initial rating, the entire evidentiary record from the time of the veterans claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

After the veteran submitted his claim for entitlement to an increased rating, the VA amended its regulations pertaining to the rating schedule for mental disorders, including PTSD.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411 (1997).  These regulations became effective on November 7, 1996.  When a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, the Board will review the veterans claim under the regulations in effect both before and after November 7, 1996.  

When the governing law or regulations change during the course of an appeal, the most favorable version will be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VAOGCPREC 11-97 at 1.  This determination depends on the facts of the particular case and therefore is made on a case-by-case basis.  VAOGCPREC 11-97 at 2.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) (see also Carpenter v. West, 11 Vet. App. 140, 146 (1998) (citing DeSousa).  

Where rating criteria are changed without indication of intent for retroactive application, 38 U.S.C.A. § 5110(g) (West 1991) (the effective date of liberalizing law shall not be earlier than the effective date thereof) governs and precludes application of a later liberalizing law to a claim prior to the effective date of the liberalizing law.  In VAOGCPREC 03-2000 it was held that when the VA rating schedule is amended while an increased rating claim is pending, the Board should (1) determine whether the intervening change is more favorable to the veteran; and (2) if the amendment is more favorable, that provision shall apply to rate the disability for periods from and after the effective date of the regulatory change; and (3) the Board should apply the prior regulation to rate the veterans disability for periods preceding the effective date of the regulatory change.  All evidence is considered in reaching these determinations.  (The Board is bound by precedent opinions of the VA General Counsel under 38 U.S.C.A. § 7104(c) (West 1991) and 38 C.F.R. §§ 2.6(e)(9), 14.507(b), 19.5 (1999)).  

Under the regulations in effect prior to November 7, 1996, a psychiatric disorder productive of definite social and industrial impairment receives a 30 percent evaluation.  When the symptomatology is less than the criteria for the 30 percent evaluation, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment, a 10 percent evaluation is merited.  When there are neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability, a noncompensable rating is merited.  38 C.F.R. § 4.132, Code 9411 (1996). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States Court of Veterans Appeals (Court) stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General Counsel of VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c).

Under the regulations currently in effect, PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under this formula, a 10 percent evaluation is merited for PTSD when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, continuation of the current noncompensable rating is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

VA treatment records from January 1990 show that the veteran was treated for several complaints.  The assessment was anxiety.  

On VA psychiatric examination in May 1992, the examiner noted that the veteran did not describe any significant events that occurred to which he could relate his difficulties.  He had subjective complaints of being very anxious since discharge from service.  He reported nightmares on a weekly basis.  He said that loud noises would startle him.  He said that he just felt nervous much of the time.  On mental status examination he was neatly dressed and groomed.  He was pleasant and cooperative.  His psychomotor activity was neither increased nor decreased.  His speech was spontaneous, and his answers were relevant and coherent.  The veterans thinking was logical and goal-directed, and his mood was euthymic.  His affect had a shallow range and intensity.  There was no lability, and his affect was appropriate.  He did not describe delusions or hallucinations.  He did talk about having flashbacks, nightmares, and intrusive thoughts of combat experiences.  He was alert and oriented to time, place, and person.  His memory was good.  His insight was somewhat limited and his judgment seemed fairly good.  The diagnoses included PTSD, and a suspected, mixed type personality disorder.  

March 1993 VA treatment records show that the veteran complained of being tense most of the time.  Vietnam was bothering him, but not as much as in the past.  He appeared anxious.  The assessment was chronic anxiety, with a history of somatization disorder.  Additional VA treatment records show that he was seen in July 1993 and September 1994 for chronic anxiety.  He was noted to have a history of substance abuse.  

May 1996 VA treatment records from the Mental Health Clinic show that the veteran came at the urging of his wife.  He did not believe that he had an emotional or mental disorder.  The examiner stated that he was unable to find a syndrome level of mental illness.  The impressions were questionable chronic pain syndrome, and questionable multiple allergy syndrome.  

VA treatment records from October 1996 show that the veteran was seen for complaints related to his back.  He did not receive any psychiatric treatment.  However, the assessment included multiple somatic complaints, and PTSD.  

April 1997 records indicate that the veteran complained of depression.  He reported having had chronic depression since Vietnam.  He had insomnia and frequent awakening.  However, he did not have any nightmares but reported having suicidal thoughts.  The diagnostic impression was major depression, suicidal.  

May 1997 records indicate that the veterans depression was decreased, and his suicidal thoughts were resolved.  He had poor sleep with occasional nightmares of combat.  He reported chronic poor concentration and memory.  His self-esteem was poor, and he was preoccupied with somatic concerns.  He denied paranoia and hallucinations.  On examination, he was mildly depressed, and had an anxious mood.  The diagnostic impression was PTSD.  

The Board finds that neither the pre- nor the post- amendment version of the rating criteria is more favorable to the veteran.  Accordingly, the Board will rate the disability for the period after November 7, 1996 under the revised criteria and the disability prior to that date under the prior version.  VAOPGCPREC 3- 2000.  

With respect to the period prior to November 7, 1996, the evidence shows that the veteran was treated and examined on several occasions for various psychiatric complaints.  However, it is not clear from this evidence that he exhibited manifestations of PTSD.  Diagnoses in addition to PTSD during this time included anxiety, major depression, somatic complaints, a suspected mixed type personality disorder, and substance abuse.  In the Boards opinion, the evidence does not show that the veteran had mild occupational and social impairment due to emotional tension or other evidence of anxiety productive specifically due to PTSD.  Accordingly, a compensable rating for PTSD prior to November 7, 1996, is not warranted.  As to the period from that date, the Board again finds that the evidence does not clearly show that PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms were controlled by continuous medication, or that there was emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  Therefore, the criteria for a compensable evaluation have not been met under either the old or current rating criteria for the period from September 3, 1991, to December 31, 1999, is not merited.  38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  



ORDER

Service connection for tinnitus and right ankle disability is granted.

Service connection for residuals of neck and low back injuries, sclerosis of the feet, hypertension, a disability manifested by intolerance to the heat and sun, bilateral hearing loss, allergies, a disability manifested by memory loss, athletes foot, a chronic stomach disability, hemorrhoids, a respiratory disability, residuals of brain trauma and anxiety neurosis is denied. 

The claim for service connection for residuals of a shrapnel wound to the abdomen and residuals of a shrapnel wound to the right leg are well grounded.

Entitlement to a compensable evaluation for PTSD from September 3, 1991, to December 31, 1999, is denied. 



REMAND

The Board requires opinion from an orthopedic specialist as to whether the scars over the left lower quadrant of the abdomen and over the middle third of the right leg are due to the shell fragment wounds alleged to have been sustained in service.  Evidence in the claims file shows that the veteran has alleged shell fragment injury to the right leg on one occasion and to the left leg on another.

Accordingly, the claim is REMANDED for the following:

1.  The RO should schedule the veteran for VA orthopedic examination.  The purpose of the examination is to determine whether the veteran has shell fragment wound scars over the abdomen and right leg.  The claims file must be made available to the examiner.  Following the examination, the examiner should answer the following questions: (1) Is it at least as likely as not that the scar over the left lower quadrant of the abdomen is the residual of a shell fragment wound; and (2) Is it at least as likely as not that the scar or scars over the right middle leg are the residuals of a shell fragment wound?  The rationale for the decisions should be stated.

2.  The RO should then readjudicate the claim, and return the case to the Board, if in order, and after the completion of the necessity procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

  
